 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
      CHRISTOPHER M.,
 8
                                   Plaintiff,             CASE NO. C18-5501-RAJ
 9
             v.
10                                                        ORDER OF REMAND
      NANCY A. BERRYHILL, Deputy
11    Commissioner of Social Security for
      Operations,
12
                                   Defendant.
13

14
            The Court has reviewed the entire record, including the Administrative Record, the
15   memoranda of the parties, and the Report and Recommendation of United States Magistrate Judge
16   Mary Alice Theiler. It is therefore ORDERED:
            (1)    The Court adopts the Report and Recommendation;
17
            (2)    The Court REMANDS this matter for further administrative proceedings; and
18          (3)    The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.
19          DATED this 6th day of May, 2019.

20

21
                                                         A
                                                         The Honorable Richard A. Jones
22                                                       United States District Judge
23

     ORDER OF REMAND
     PAGE - 1
